 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ETUATE SEKONA,                                     No. 2:17-cv-0346-KJM-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    JOE LIZARRAGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 28, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis. Consistent

27   with the magistrate judge’s observation at page 2, lines 10-11 of the findings and

28   recommendations, ECF No. 58, while plaintiff may not raise in this action claims based on events
                                                         1
 1   that occurred at Kern Valley State Prison described in his objections, he may be able to initiate a
 2   new action based on those alleged events.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed March 28, 2019, are adopted in full; and
 5          2. Plaintiff’s motion for temporary restraining order (ECF No. 52) is denied.
 6   DATED: July 23, 2019.
 7

 8
                                                  UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
